Citation Nr: 0738197	
Decision Date: 12/05/07    Archive Date: 12/13/07

DOCKET NO.  05-07 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California

THE ISSUE

Entitlement to service connection for a right claw foot 
disability (a "right foot" disability).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The veteran had active service in the Army National Guard 
from August 11, 1957 to February 10, 1958, and was honorably 
discharged in July 1959 from the National Guard of 
California.
 
This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2003 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Oakland, 
California, which denied entitlement to service connection 
for a right foot cavus deformity.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for a right claw or 
cavus foot disability (a right foot disorder), which he 
believes is related to service.  

The veteran states that running and carrying a heavy backpack 
during basic training in 1958 caused pain in his right foot 
and leg, which were deformed due to polio that he had as an 
infant.  He claims that his commanding officer at basic 
training sent him home because of his deformed foot following 
the veteran's complaint of ankle pain during company physical 
training.  

The veteran indicated that following basic training, on 
August 28, 1958, he was ordered to the Army Medical Center in 
Oakland, California, where his right foot was examined.  He 
claims that he had a broken bone in his right foot, however, 
it is not clear based on his statements whether he was 
treated at the Army Medical Center in Oakland for this 
alleged injury or when exactly it occurred.  

Additionally, the veteran has stated that he walked with a 
limp following service in May 1959.  

The veteran also contends that he was treated for his right 
foot and ankle pain immediately after service at Marin 
General Hospital, however, in December 2004, the hospital was 
unable to produce medical records from the veteran's claimed 
treatment date because they purged their records dated prior 
to 1994.  

The veteran has submitted numerous statements from family and 
friends that attest to their observations of the veteran's 
right foot and leg symptoms.  In particular, one witness, who 
was a military policeman (M.P.) who served with the veteran, 
submitted a letter dated in March 2005, which notes that when 
he picked up the veteran for guard duty he noticed that the 
veteran was wearing a cast on his foot.  

Although this letter lacks specific dates, it appears that 
the M.P. saw the veteran in a foot-cast shortly before he was 
discharged from service.

Personnel records show the veteran served in the Army 
National Guard from August 11, 1957 to February 10, 1958, and 
was honorably discharged in July 1959 from the National Guard 
of California.  The veteran's service entry examination, 
dated in February 1957, does not indicate any abnormalities 
in regards to the veteran's right foot, ankle, or leg.  

The RO attempted to locate the veteran's service medical 
records (SMRs), but the National Personnel Records Center 
concluded that they were destroyed in the 1973 fire. 

The veteran submitted numerous medical records that contain a 
diagnosis of a right foot deformity.  In April 1989, the 
veteran's private physician diagnosed his right foot with a 
marked cavus deformity and angular deformity of the fifth 
metatarsal most likely due to an old healed fracture.  In 
September 1994, a different private physician diagnosed the 
veteran's right foot with an equinovarus deformity with 
marked arching of the mid foot, and referred the veteran to 
orthopedics for further evaluation.  An undated prescription 
order form from the veteran's hospital lists codeine as a 
medication proscribed to the veteran to alleviate foot pain 
related to polio.  Likewise, VA treatment records dated in 
January 2003, note that the veteran has a polio-related right 
foot deformity and uses a brace and gel cast on his right 
foot and leg.  

A veteran is competent to report continuity of observable 
symptomatology.  Charles v. Principi, 16 Vet. App. 370, 374-
75 (2002).  Accordingly, the veteran and the author of the 
March 2005 letter concerning the veteran's foot-cast, are 
competent to report that he experienced a continuity of pain 
in his right foot and ankle from the time of his service to 
the present and an in-service injury, respectively.

The current record contains competent evidence of a current 
right foot and ankle disability, evidence establishing that 
the injuries occurred in-service, and evidence of a 
continuity of symptomatology indicating that the present 
disability may be associated with the veteran's service.  
However, there is insufficient medical evidence for the Board 
to decide the veteran's claims.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006); See also U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (c) (2007).   

Additionally, in a letter dated April 12, 2004, it appears 
that the veteran requested that the Social Security 
Administration (SSA) verify that he was receiving SSA 
disability benefits.  Based on the information received from 
the SSA, it appears that the veteran receives disability 
benefits for late effect acute poliomyelitis.  

The Board observes that the record does not contain a copy of 
the SSA's determination granting such benefits or the 
clinical records considered in reaching the determination.  
However, the record does not reflect that the VA has sought 
to obtain those records.  Where VA has actual notice that the 
appellant is receiving disability benefits from the SSA, the 
duty to assist requires VA to obtain a copy of the decision 
and the supporting medical records upon which the award was 
based. Murincsak v. Derwinski, 2 Vet.App. 363 (1992).  
Therefore, these records must be obtained.  See, Murincsak v. 
Derwinski, 2 Vet.App. 363.

The RO should note that the veteran has not received VCAA 
notice concerning the veteran and VA's burdens in the context 
of a service connection claim based on aggravation pursuant 
to Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004). 
The court in Wagner stated that a preexisting injury or 
disease will be considered to have been aggravated by active 
military, naval, or air service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A.  § 1153; 38 C.F.R. § 
3.306(a).  If a preexisting disorder is noted upon entry into 
service, and the claimant brings a claim for service 
connection on the basis of aggravation under section 1153, 
the burden falls on the claimant to establish aggravation of 
the preexisting disorder.  Wagner v. Principi, 370 F. 3d at 
1096.

The appellant is notified that it is his responsibility to 
report for the examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 
(2007). 

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a VA letter pursuant 
to 38 U.S.C.A.  § 5103(a), 38 C.F.R. § 
3.159(b), and Wagner v. Principi, 370 F. 
3d 1089, regarding the information and 
evidence necessary to substantiate a claim 
to entitlement to service connection for a 
right foot disability based on aggravation 
of a pre-existing disability.  

2.  Take all actions necessary to verify 
the veteran's dates of active duty for 
training and annual training-including 
obtaining the veteran's entire service 
personnel file and his service medical 
records, if possible.  Request assistance 
from the service department and the 
California Office of the Adjutant General 
and identify all units the veteran was a 
member of and all periods of his active 
service.  Document negative responses.  
Request that NPRC conduct any and all 
actions to reconstruct the veteran's 
records in accord with M-21 provisions for 
fire-related cases.

The RO is referred in particular to the 
veteran's discharge document and buddy 
statements, which show that the veteran 
served with Battery A, 2nd Missile 
Battalion (Nike-Ajax) of the 250th 
Artillery in Berkley, California; H/H 
Company 8th Brigade (RFA Training) at Fort 
Ord; and Battery D, 728th Missile Battalion 
in Tilden Park, California.

3.  Obtain the records and copies of all 
medical records considered by SSA in their 
determination on the veteran's claim for 
SSA disability benefits.

4.  Schedule the veteran for a VA medical 
examination to determine whether the 
veteran's current right foot disability 
pre-existed service.  If so, is it at 
least as likely as not that the veteran's 
pre-existing right foot disability was 
aggravated due to any period of the 
veteran's active service, or injury during 
inactive service, and, if so, was such 
aggravation part and parcel of the natural 
progression of the pre-existing condition.  

In the alternative, if it is determined 
that the veteran had no pre-existing 
injury, is it at least as likely as not 
that the veteran's current right foot 
disability is related to active service 
from August 11, 1957 to February 10, 1958?

The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  The examiner must 
note the medical reports of record.  A 
rationale for all medical opinions must be 
provided.

5.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The claim should 
then be readjudicated.  If the claim 
remains denied, the RO should issue a 
supplemental statement of the case (SSOC) 
containing notice of all relevant actions 
taken on the claim, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, and allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999); 38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

